Citation Nr: 1329717	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  10-12 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for residuals of a right foot injury, to include as secondary to Achilles tendonitis of the left ankle with calcaneal heel spur.

2.  Entitlement to service connection for right shoulder disorder, to include as secondary to residuals of separation of the left shoulder with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for right shoulder disability and determined that new and material evidence had not been submitted to reopen the Veteran's claim for entitlement to service connection for residuals of a right foot injury.

The Veteran presented testimony via videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the record.

The Veteran submitted evidence after the issuance of the most recent supplemental statement of the case.  He submitted a waiver of this evidence.  Therefore, the Board may consider the records at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).

The issues of entitlement to service connection for residuals of a right foot injury and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied entitlement to service connection for a right foot injury.  The Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the January 1974 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial, this evidence relates to unestablished facts necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The January 1974 rating decision denying service connection for residuals of an injury to the right foot is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  Evidence received since January 1974 is new and material, and the claim of service connection for a residuals of a right foot injury is reopened.  38 U.S.C.A. §§ 5103, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

With regard to the Veteran's petition to reopen his claim for entitlement to service connection for residuals of a right foot disorder, the Board notes that the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision to reopen these claims, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Claim to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

Moreover, all evidence received subsequent to a final decision is considered credible for the purposes of reopening a claim.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a January 1974 rating decision, the RO noted that the Veteran claimed injury to both heels during basic training, but that service treatment records did not reflect a right foot disability.  VA examination showed that the Veteran had little difficulty with his right foot except after periods of standing and walking, and X-rays were negative for a right foot disability.  As the Veteran did not submit new and material evidence or a notice of disagreement within a year of this decision, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); 38 C.F.R. §§ 3.156(a), (b).  New and material evidence is required to reopen the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Substantial pertinent evidence has been added to the claims file since January 1974, as follows.  The Veteran has indicated that he walks with a limp due to this service-connected Achilles tendonitis of the left ankle with calcaneal heel spur, and that, after years of overcompensating for his service-connected left foot disability, he has developed a secondary right foot disorder.  His lay statements are deemed credible solely for purposes of this new and material analysis.  See Duran, 7 Vet. App. 216.  In addition, the Veteran has been diagnosed with a right calcaneal spur.  This diagnosis was not part of the record in January 1974, and absence of a diagnosis of a right foot disorder was a factor in the previous denial.  

The Board finds that this evidence is new because it was not before the adjudicator in January 1974.  The Board also finds that the new evidence is material because it directly addresses the reasons the claim was previously denied in the January 1974 rating decision.  Hence, the appeal to this extent is allowed.


ORDER

As new and material evidence has been received to reopen the claim of service connection for residuals of a right foot injury, the appeal to this extent is allowed.


REMAND

In his December 2009 notice of disagreement, the Veteran indicated that he sought treatment for his right shoulder disability within one year of his discharge from service.  There are clinical treatment reports within the first year of service from a VA medical facility in San Francisco; these do not reflect right shoulder treatment but it is not clear that these records are complete.  At his videoconference hearing, the Veteran reported that he received treatment for his right shoulder disorder "here" since the 1990's.  The Veteran has asserted that all of his treatment has been through the VA.  On remand, attempts should be made to obtain all the Veteran's VA medical records showing treatment for pertinent disability since his discharge from service.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
At his hearing, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA), based, at least in part, on the disability caused by his right shoulder disability.  It was determined that the positive decision was based solely upon treatment received from the VA, and therefore obtaining the records from the SSA decision was unnecessary.  However, the Veteran indicated that he would submit a copy of the positive decision from SSA.  In June 2013, the Veteran submitted the first page of a letter from SSA, reflecting that he was receiving benefits.  Complete records of the determination and records used in making the determination should be obtained from SSA.

The Veteran was afforded VA examinations in September 2012.  With regard to the right foot, the examiner opined that the Veteran's bone spur was not related to his claimed injury in service, but did not provide a rationale for this opinion.  With regard to his claim for entitlement to service connection for his right foot disorder as secondary to his service-connected left foot disorder, the examiner opined that his right heel spur was not a result of the contralateral foot or ankle, and noted that it was the normal aging process, with no additional rationale.  In addition, the Veteran has contended that he limps due to his service-connected left Achilles tendonitis of the left ankle with calcaneal heel spur.  See Hearing Testimony, June 2013, April 2009 medical record from Robert Soule, M.D.  The examiner did not address this contention.  

The September 2012 VA examiner opined that the Veteran's right shoulder disability, was not secondary to his service-connected left shoulder disability, since the Veteran is right handed and did not use his right shoulder to compensate for his left one.  The examiner found that there was no evidence of aggravation, but did not explain this finding.  In addition, a November 2008 VA medical record shows that the Veteran reported that he worked as an electronics technician which required use of both arms, and that the Veteran used his right arm more than his left, and that he had subsequently developed pain in his right shoulder.  At his videoconference hearing, the Veteran testified that his employment required him to work with both arms above his head, and that he overcompensated for his service-connected left shoulder disability by using his right arm more.   The examiner did not mention the Veteran's contentions when providing the opinion.  On remand, clarification is needed for these opinions.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment for pertinent disability from the VA since the Veteran's discharge in May 1973, specifically records from San Francisco VA medical facilities from 1973 to present and from Houston VA medical facilities from 1990 to present.

2.  After obtaining any necessary authorization from the Veteran, request a complete copy of the June 2013 SSA determination and any records relied upon in making that determination.  Any records obtained should be associated with the claims file.  

3.  The Veteran's claims file should be returned to the September 2012 VA examiner for an addendum opinion.  The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the addendum. 

For each right foot disability present, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to service or was caused or aggravated by his service-connected Achilles tendonitis of the left ankle with calcaneal heel spur.  If aggravated, specify the baseline of right foot disability prior to aggravation, and the permanent, measurable increase in right foot disability resulting from the aggravation.  

For each right shoulder disability present, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service or is otherwise related to service or was caused or aggravated by his service-connected residuals of separation of the left shoulder with degenerative joint disease.  If aggravated, specify the baseline of right shoulder disability prior to aggravation, and the permanent, measurable increase in right shoulder disability resulting from the aggravation.  

The examiner must provide a rationale for each opinion given, taking into consideration the medical evidence of record and y the Veteran's statements regarding the effect his limp caused by his service-connected Achilles tendonitis of the left ankle with calcaneal heel spur had on his walking and claimed overuse of the right shoulder due to service-connected residuals of separation of the left shoulder with degenerative joint disease had on the onset or aggravation of right shoulder disability.  If the September 2012 VA examiner is unavailable and/or if the examiner feels it is necessary to examine the Veteran again, this should be accomplished.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

No action is required of the veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


